Order entered February 14, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-01369-CV

                             GATOR APPLE, LLC, Appellant

                                              V.

                     APPLE TEXAS RESTAURANTS, INC., Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-6565

                                          ORDER
       The Court has before it court reporter Vielica Dobbins’s February 12, 2013 request for an

extension of time in which to file the reporter’s record. The Court GRANTS the request and

ORDERS the reporter’s record submitted on February 12, 2013 timely filed as of that date.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE